Citation Nr: 1646755	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  13-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.   

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a right hand disability, 4th digit.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for a left lower extremity disability (other than pes planus and neuropathy).


REPRESENTATION

Veteran represented by:	Barbara R. Lincoln, Agent

WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a May 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

With respect to the scope of the Veteran's claims, on the Veteran's December 2009 claim for entitlement to service connection for multiple disabilities, he listed "[left] foot ligament condition" and "[left] foot injury."  A January 2011 rating decision denied entitlement to service connection for a left foot ligament condition.  In April 2015, the Veteran filed a claim for entitlement to service connection for bilateral pes planus, which was subsequently denied in a September 2015 rating decision.

With respect to the claim for entitlement to service connection for bilateral pes planus, as noted, this was specifically claimed by the Veteran in April 2015.  Evidence of record also raises the issue as to whether bilateral pes planus preexisted service.  See August 2015 VA Examination Report and Opinion.  As such, bilateral pes planus will be characterized as a separate issue on appeal, as noted on the cover page above.  
With respect to the claim for entitlement to service connection for a left lower extremity disability, as noted, the Veteran's January 2011 claim referenced a left foot ligament condition.  Various left foot disability diagnoses (beyond pes planus) are of record during the appeal period, to include metatarsalgia, hallux valgus and capsulitis.  See September 2010 VA Examination Report, December 2009 and March 2010 VA Treatment Records.  In addition, at the May 2016 Board hearing, the Veteran's representative referenced and asked questions regarding the Veteran's left ankle.  In this regard, the Veteran reported at the Board hearing that during service he "tore a ligament in my foot and my ankle" and also testified that he had arthritis in his left ankle.  As such, the Board has expanded and characterized the Veteran's claim on appeal as one for entitlement to service connection for a left lower extremity disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

As noted on the cover page, the Board has characterized the issue on appeal as a left lower extremity disability, excluding neuropathy.  In response to the December 2015 Statement of the Case (SOC) that addressed entitlement to service connection for bilateral pes planus, the Veteran submitted a January 2016 VA Form 9, on which he stated that "I have develop periphe[r]al [n]europathy for lower and upper extremity due to the fact of my bilateral pes planus" and referenced "secondary issues of peripheral neuropathy of the lower and upper extremity."  In a March 2016 letter, the Agency of Original Jurisdiction (AOJ) informed the Veteran that the January 2016 VA Form 9 "mentions peripheral neuropathy of upper and lower extremities...These issues are not currently on appeal.  If you wish to claim these issues, you must submit a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits."  In May 2016, the Veteran submitted a VA Form 21-526EZ noting multiple disabilities, to include "Frost Bite Injury Bilateral Feet [and] Hands."  A July 2016 rating decision denied entitlement to service connection for frost bite injury bilateral feet and hands.  The Veteran's failure to submit a claim for neuropathy as requested following the AOJ's March 2016 letter indicated a lack of intent to file a claim for entitlement to service connection for neuropathy of the left lower extremity.  Alternatively, to the extent that the claim that was filed for a frost bite injury of the feet encompassed neuropathy, this claim was denied by the AOJ and has not been appealed.  Based on the preceding, the Board has therefore characterized the Veteran's claim as one for entitlement to service connection for a left lower extremity disability, excluding neuropathy.       

A February 2013 SOC adjudicated all issues on appeal, except entitlement to service connection for bilateral pes planus, which was adjudicated in a December 2015 SOC.  Subsequent to these SOCs, additional documents were associated with the Veteran's claims file, to include VA treatment records and a VA examination report and opinion.  While the Veteran filed his substantive appeals in March 2013 and January 2016 and evidence submitted by the Veteran is therefore subject to initial review by the Board, some additional documents added to the record were obtained by VA and therefore waiver of consideration of such evidence by the AOJ is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claims are being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

All Claims

An April 2010 VA pain consult treatment note, which noted a chief complaint of "low back and left knee pain since 1989," stated that the Veteran had not worked "since August of last year due to pain, applied for SS disability."   An August 2011 VA treatment note stated that the Veteran "has a hearing for SS[] Disability next month."  A February 2015 VA treatment note stated that the Veteran "still has not heard anything about his case with social security."  A March 2016 VA treatment note stated that the Veteran "states that his SSI Disability was started."  The evidence of record therefore indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  VA has a duty to assist a Veteran in obtaining relevant Federal records and as such, remand is required for all issues to attempt to obtain any SSA records available.
Also, while on remand, all outstanding VA treatment records must be obtained.  In this regard, of record are VA treatment records that appear to be complete from August 2004 to March 2015 and from January 2016 to April 2016.  As such, a gap of VA treatment records appears to exist from March 2015 to January 2016 and any outstanding VA treatment records during this time period must be obtained.  In addition, a July 2016 rating decision noted under the evidence heading "[e]lectronic Houston VA [Medical Center] medical records from August 9, 2004, to July 27, 2016, have been reviewed in CAPRI."  As such, VA treatment records from April 2016 must also be obtained.  

Additionally, while on remand, the Veteran must be asked to provide additional information regarding a report at the May 2016 Board hearing that he had arthritis in the left ankle and right wrist.  See May 2016 Board Hearing Transcript, page 8. In this regard, the evidence currently of record does not appear to include evidence of such findings.   

In addition, a July 2011 VA occupational therapy consult note noted a complaint of pain in the wrist and palm bilaterally; a diagnosis was noted of bilateral carpal tunnel syndrome.  It was noted that fee basis occupational therapy was requested.  An August 2011 VA occupational therapy note stated under the plan heading that the Veteran was to continue fee basis occupational therapy.  A practitioner name/facility was noted of Memorial Herman Sports Medicine and occupational therapist C.C.  As private medical records relating to occupational therapy for the Veteran's right wrist may be relevant to the right wrist disability claim on appeal, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records from Memorial Herman Sports Medicine and occupational therapist C.C., or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").


Low Back Disability

The Veteran seeks entitlement to service connection for a low back disability.  He was afforded a VA examination in September 2010.  Under the military history heading, the examination report stated that "[i]n 1988, [the Veteran] did complain of some low back pain.  However, he had a negative examination.  He was just given some Motrin."  An assessment was noted of "mild degenerative disc disease of the lumbar spine, age-acquired."  A negative opinion was provided with respect to direct service connection.  The opinion and rationale stated that:

As far as [the Veteran's] lumbar spine is concerned, he did not ever have an injury and just complained of minor back pain in 1988.  He was given Motrin at the time and there was no apparent residual.  There is no indication of medical records that he sustained a chronic back problem.  It is therefore my opinion that his lumbar spine is not caused by or a result of the military service.

While the examiner stated that the Veteran "did not ever have an injury," the evidence of record indicated an in-service back injury, specifically involving the Veteran being sprayed with Freon to his back, which the Veteran has contended his current low back disability is related to.  In this regard, a December 20, 1988 service treatment record (STR) noted that the Veteran "[complained of] center back...sprayed [with] FREON 15Dec88 by another [subject member]" and that it was the Veteran's "belief this induced discomfort."  It is difficult to read, but an assessment may have stated "contusion [secondary] to cold spray."  STRs from December 21 and December 22, 1988 noted follow up treatment for back pain.  On the Veteran's May 1989 separation Report of Medical History, he reported having ever had or having now recurrent back pain and he also stated on an accompanying STR regarding his reported back pain that "[b]ack [i]n Dec[ember] [19]88 I was sprayed [i]n my [b]ack with FREEON.  It hurts most of the time."  The May 1989 separation examination report noted a scar on the left lower back "secondary to burn."  In a January 2010 statement, the Veteran stated that "my lower back has a flat spot due to exposure to R22 refrigerant while in the motor pool in the Army, it is in my records" and at the May 2016 Board hearing he reported that he was "sprayed with...R22 refrigerant by another solider" and that he has residuals for his back from this incident.  See May 2016 Board Hearing Transcript, page 6.    
  
Upon review, while the September 2010 VA opinion stated that the Veteran "did not ever have an injury," the evidence of record indicated an in-service back injury involving the Veteran being sprayed with Freon to his back.  As such, the VA opinion was based on an inaccurate factual premise and is therefore inadequate.  While on remand, therefore, the Veteran must be afforded a new VA examination and a new VA opinion provided, as outlined further in the remand directives below.  

Right Hand Disability, 4th digit 

The Veteran seeks entitlement to service connection for a right hand disability, 4th digit.  He was afforded a VA examination in September 2010.  Under the military history section, the examination report stated that "I could not find an injury to the right hand whatever."  It was also noted that "the [V]eteran indicates that he has numbness in his #4 and #5 fingers.  This appears to be more due to diabetic neuropathy."  An assessment was noted of "[n]ormal right hand."  A negative opinion was provided with respect to direct service connection.  The opinion and rationale stated that:

As far as the hand is concerned, I could not find a specific injury or problem with the hand in the military records but irrelevant to that, there is no abnormality in the hand that I could find even though his complaints of numbness in some of the fingers.  More than likely this is due to diabetic neuropathy rather than anything that would ascertain it to be an injury.  It is therefore my opinion that his hand is not caused by or a result of the military service.

While the examiner stated an injury or problem with the hand was not found in military records, the evidence of record included a March 1985 STR that noted that the Veteran complained of a laceration on the right hand, 4th digit.  The STR noted that the "[right] hand 4th digit was smashed between 'support bars' on a wrecker, wound was bleeding profusely."  It was also noted that there was "some sensors 'numbing' of inj[ured] area" and an assessment was noted of smashed right hand distal 4th digit.  As such, the September 2010 VA opinion was based on an inaccurate factual premise and is therefore inadequate.  While on remand, therefore, the Veteran must be afforded a new VA examination and a new VA opinion provided, as outlined further in the remand directives below.  

In addition, on the March 2013 VA Form 9, the Veteran stated that "all the injuries can be traced back to military service/hand and wrist due to 55 gallon drum of oil dropped on me from a loading rack."  Of record is a November 1984 STR that referenced the right wrist as injured and stated "dropped heavy drum on it."  An assessment was noted of soft tissue injury.  The examiner will have an opportunity to consider this report of an additional in-service injury on remand.    

Left Lower Extremity Disability

The Veteran seeks entitlement to service connection for a left lower extremity disability (other than pes planus and neuropathy).  He was afforded a VA examination in September 2010.  Under the military history section, the examination report noted in 1989 the Veteran had a small corn on his left toe and in 1987 that "he had tenderness in his foot without indication of injury."  An assessment was noted of "[n]ormal left foot."  A negative opinion was provided with respect to direct service connection.  The opinion and rationale stated that: 

As far as his feet are concerned, the only complaint he had was a small corn on the lateral aspect of the left toe and now he has diabetic neuropathy due to the diabetes without any indiction of a corn.  It is therefore my opinion that his bilateral feet are not caused by or a result of military service.

While the examiner stated that the Veteran's only complaint (presumably referencing in-service complaint) was a small corn, the evidence of record included a May 1987 STR that noted the Veteran "[complained of left] foot pain [times] 6 mo[nth]s," stated that he dropped a handle bar on his foot 6 months ago and included an assessment of tendinitis.  As such, the VA opinion was based on an inaccurate factual premise and is therefore inadequate.  While on remand, therefore, the Veteran must be afforded a new VA examination and a new VA opinion provided, as outlined further in the remand directives below.  

In addition, while the examiner noted an assessment of "[n]ormal left foot," a March 2010 x-ray report for the left foot accompanying the examination report included an impression of "[m]inimal hallux valgus deformity."  In addition, as referenced above, December 2009 and March 2010 VA podiatry treatment notes noted assessments of metatarsalgia and capsulitis.  Moreover, a December 2009 VA primary care treatment note stated that the Veteran complained of calluses on both feet and an assessment was noted of callus bilateral feet.  While on remand, the examiner will be asked to provide an opinion as to direct service connection that addresses any left lower extremity disability (other than pes planus and neuropathy) present during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any SSA records available.

2.  Obtain all outstanding VA treatment records, which includes all records dated from March 2015 to January 2016 and from April 2016.

3.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include any records from Memorial Herman Sports Medicine and occupational therapist C.C., or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

4.  Ask the Veteran to provide additional information regarding a report at the May 2016 Board hearing that he had arthritis in the left ankle and right wrist, as the evidence currently of record does not appear to include evidence of such findings.

5.  Afford the Veteran a VA examination with respect to his claim for entitlement to service connection for a low back disability.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any low back disability present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service back injury involving the Veteran being sprayed with Freon to his back (which is discussed further above in the body of the remand).  

While review of the entire claims folder is required, attention is invited to an April 2010 VA pain consult treatment note that stated that the Veteran was "with chronic low back pain since 1989 after being sprayed in the back with AC refrigerant.  Pain has been progressively worse since then, exacerbated by several [motor vehicle crashes]."  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

6.  Afford the Veteran a VA examination with respect to his claim for entitlement to service connection for a right hand disability, 4th digit.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any right hand disability, 4th digit, present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service March 1985 injury to the right hand, 4th digit, or an in-service November 1984 incident involving a heavy drum dropping on the Veteran (both of which were discussed further above in the body of the remand).  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

7.  Afford the Veteran a VA examination with respect to his claim for entitlement to service connection for a left lower extremity disability (other than pes planus and neuropathy).

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any left lower extremity disability (other than pes planus and neuropathy) present at any point during the appeal period had its onset during active service or is related to any in-service disease, event, or injury, to include an in-service incident in approximately 1987 involving dropping a handle bar on his foot (which was discussed further above in the body of the remand).  

While review of the entire claims folder is required, attention is invited to the Veteran's testimony at the March 2016 Board hearing in which he stated that during service he "tore a ligament in my foot and my ankle," which may have been a reference to the approximately 1987 incident previously referenced, which a May 1987 STR referenced and which noted an assessment of tendinitis.  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

8.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



